Citation Nr: 0316792	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  96-20 333	)	DATE
	)
	)  

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARINGS ON APPEAL

The appellant and her children




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.  He died on January [redacted]
, 1993.  The appellant is his 
surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a February 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  That decision found that new and 
material evidence had not been submitted sufficient to reopen 
the appellant's previously-denied claim for service 
connection for the cause of the veteran's death.  The 
appellant appealed that determination to the Board.  In a 
September 1998 decision, the Board also concluded that new 
and material evidence had not been submitted, and declined to 
reopen the appellant's claim.  

The appellant then filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
issued in February 1999, the Court vacated the Board's 
September 1998 decision, and remanded the matter to the Board 
for further action.  

In July 2000, the Board remanded the appellant's claim to the 
RO for additional development.  The case is now, once more, 
before the Board for appellate review.  



REMAND

Subsequent to the Board's July 2000 remand, the appellant, in 
correspondence of July 2002, was notified that the Board was 
undertaking additional development on the issue of service 
connection for the cause of the veteran's death.  That 
development was undertaken pursuant to authority granted at 
38 C.F.R. § 19.9 (2002), and included the procurement of 
additional VA medical records for the period from July 1952 
to July 1993, as well as various inpatient and outpatient 
medical records dating from 1955, reportedly housed at the VA 
Medical Center in Durham, North Carolina.  Regrettably, 
pursuant to the recent decision of the United States Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
et al. v. Secretary of Veterans Affairs, Nos. 02-7304, 7305, 
7316 (Fed. Cir., May 1, 2003), a portion of the regulations 
codified at 38 C.F.R. § 19.9 (2002) have been invalidated.  
Under such circumstances, further development must be 
undertaken prior to a final adjudication on the issue of 
whether new and material evidence has been submitted 
sufficient to reopen the previously-denied claim for service 
connection for the cause of the veteran's death.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should review the veteran's 
entire claims folder, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  If not, corrective action 
should be taken.  

2.  Thereafter, the RO should 
readjudicate the issue of whether new and 
material evidence has been submitted 
sufficient to reopen the previously-
denied claim for service connection for 
the cause of the veteran's death.  Should 
the benefit sought on appeal remain 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



